79082DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 05/11/2020 has been entered. 
	
	Claim 16 has been amended.
	
Claims 18, 22 and 23 have been cancelled.

	Claims 1-17 and 19-21 are pending.

Drawings
3. 	The formal drawings filed on 05/11/2020 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/CN2019/126653, filed 12/19/2019.
Information Disclosure Statement
5.	The Information Disclosure Statement filed on 1/21/2021 has been considered.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (“Guo”) “Current Kink and Capacitance Frequency Dispersion in Silicon PIN Photodiodes,” Electron Devices Society, vol. 5, No. 5, Sep. 2017.
Guo discloses a PIN device, comprising:  a first doped layer (e.g. annotated element 5), a second doped layer (e.g. annotated element 4), and an intrinsic layer (e.g. annotated element I) between the first doped layer and the second doped layer,  wherein the second doped layer includes a body portion (e.g. annotated element 3) and an electric field isolating portion (e.g. annotated element 1 + 2) at least partially enclosing the body portion; and the electric field isolating portion is doped (n+ type + p+ type) differently from the body portion (p type).  
Re claim 2, Guo discloses a PIN device wherein the electric field isolating portion is reversely doped with respect to the body portion. Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element 2 is greater than the hole concentration of the doped body portion element 3, and the free electron concentration of the second doped portion element 1 is greater than the free electron concentration of the first doped layer element 5.
Re claim 3, Guo discloses wherein the electric field isolating portion has an effective concentration of dopants higher than that of the body portion. Note that while elements 1 and 2 have high free electron and hole concentrations respectively, the doped body portion element 3 has low free electron concentration.  
Re claim 4, Guo discloses wherein the electric field isolating portion comprises: a first further doped portion (e.g. annotated element 2) and a second further doped portion (e.g. annotated element 1); wherein the second further doped portion is reversely doped with respect to the body portion. Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element 2 is greater than the hole concentration of the doped body portion element 3, and the free electron concentration of the second doped portion element 1 is greater than the free electron concentration of the first doped layer element 5. 
Re claim 5, Guo discloses wherein the first further doped portion (e.g. annotated element 2) at least partially encloses the body portion, and the second further doped portion (e.g. annotated element 1) at least partially encloses the first further doped portion; wherein the second further doped portion has an effective concentration of dopants higher than that of the body portion. Note that while element 1 has high hole concentration, the doped body portion element 3 has low free electron concentration. 
Re claim 6, Guo discloses wherein the second further doped portion has an effective concentration of dopants higher than that of the first doped layer. Note that while element 1 has high hole concentration, the first doped layer element 5 has low free electron concentration.  
Re claim 7, Guo discloses wherein the first further doped portion (e.g. annotated element 2) is reversely doped with respect to the second further doped portion (e.g. annotated element 1), and has an effective concentration of dopants higher than that of the body portion. Note that while element 2 has high electron concentration, the doped body portion element 3 has low free electron concentration.  
Re claim 8, Guo discloses wherein the electric field isolating portion (e.g. annotated element 2) directly contacts with the body portion.
Re claim 9, Guo discloses wherein the intrinsic layer comprises: a first region (e.g. annotated element 2r) corresponding to the body portion having a first electric field (from element 5 (n region) to element 3 (p region);  and a second region (e.g. annotated element 1R) corresponding to the electric field isolating portion having a second electric field (under the effects of electrodes Al/Si and Ni/Ti/Ag, the direction is from element 2 (p region) to element 5 (N region) in a reverse direction with respect to the first electric field.
Furthermore, it should be pointed out that the direction of the built-in electric field is related to the doping type of the device and Guo’s  p/p/n layer in a PIN device would yield a first and second electric fields in opposite directions.
Re claim 10, Guo discloses wherein one of the first doped layer and the body portion of the second doped layer is an n-type semiconductor layer, and the other one is a p-type semiconductor layer (Fig. 1).  
9.	Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo.
Guo discloses a method of manufacturing a PIN device, comprising: forming a first doped layer (e.g. annotated element 5), and an intrinsic layer (e.g. annotated element I) on the first doped layer; forming a second doped layer (e.g. annotated element 4) on the intrinsic layer, the second doped layer  comprising: a body portion (e.g. annotated element 3) and an electric field isolating portion (e.g. annotated element 1 + 2) at least partially enclosing the body portion; and  further doping the electric field isolating portion such that the electric field isolating portion is doped (n+ type + p+ type) differently from the body portion (p type).    
Re claim 21, Guo discloses (left col. of page 391 and Fig. 1) forming a conductive layer (e.g. element AL/Si shown in Fig. 1) on the second doped layer; and patterning (width of the sputtered electrodes was defined by photolithography) the conductive layer to form a second electrode covering the body portion of the second doped layer and exposing the electric field isolating portion (annotated element 1) of the second doped layer. 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jianming et al. (“Jianming”) CN 107017268 (of record).
Guo discloses a first electrode (e.g. element Ni/Ti/Ag shown in Fig. 1) on a side of the first doped layer away from the intrinsic layer, and a second electrode (e.g. element Al/Si shown in Fig. 1) on a side of the second doped layer away from the intrinsic layer.
The difference between Guo and the instant claim is the recited second electrode made of a transparent conductive material.  
Jianming discloses a PIN device including a second electrode made of a transparent conductive material (ITO).  
Jianming’s teachings could incorporated with Guo’s device which would result in the claimed invention of a second electrode made of a transparent conductive material. The motivation to combine Jianming's teachings would be to improve light response characteristics of the PIN device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Jianming’s teachings to arrive at the claimed invention.
Re claim 12, Guo discloses an orthographic projection of the second electrode on the first electrode does not overlap with an orthographic projection of the electric field isolation portion on the first electrode.  
13.	Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Qingrong et al. (“Qingrong”) CN 108447937 (of record).
Guo discloses the device structure as recited in the claim. Furthermore, Guo teaches providing a substrate (n-type 100 silicon substrate, right col. of page 390); and forming a first electrode on the substrate; wherein the first doped layer is formed on the first electrode; and the first electrode comprising Ni/Ti/Ag  alloy (Fig. 1).
The difference between Guo and the instant claim is the recited metal layer between first and second protective layers.  
Qingrong discloses a PIN device including a first electrode comprising a first protective layer, a second protective layer, and a metal layer between first protective layer and the second protective layer, wherein the material of the first protective layer and the second protective layer comprises: molybdenum or titanium (as required in claim 14, see Mo-Al-Mo/Ti-Al-Ti discussed in ¶[0034]), wherein the metal layer is aluminum (as required in claim 15).  
Qingrong’s teachings could incorporated with Guo’s device which would result in the claimed invention of a metal layer between first and second protective layers. The motivation to combine Qingrong’s teachings would be to provide device protection. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Qingrong’s teachings to arrive at the claimed invention. It would have been obvious to have selected the Mo-Al-Mo/Ti-Al-Ti of Qingrong for that of Guo as a mere substitution of an art-recognized protection material suitable for the intended use. (MPEP §2144.07)
14.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Jun (“Jun”) US PG-Pub 2015/0171135.
Guo discloses a photosensitive device, comprising a substrate and a PIN device including a first doped layer (e.g. annotated element 5), a second doped layer (e.g. annotated element 4), and an intrinsic layer (e.g. annotated element I) between the first doped layer and the second doped layer, wherein the second doped layer includes a body portion (e.g. annotated element 3) and an electric field isolating portion (e.g. annotated element 1 + 2) at least partially enclosing the body portion; and the electric field isolating portion is doped (n+ type + p+ type) differently from the body portion (p type).  
Guo discloses the device structure as recited in the claim. The difference between Guo and the instant claim is the recited thin film transistor.  
Jun discloses in Figs. 16-19 a photosensitive device, comprising: a substrate; a thin film transistor on the substrate; and at least one PIN device.
Jun’s teachings could incorporated with Guo’s device which would result in the claimed invention. The motivation to combine Jun’s teachings would be to control the output of the currents generated by the PIN diode (¶[0026]).Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Jun’s teachings to arrive at the claimed invention.
Re claim 17, a bias line (e.g. element 103 shown in Figs. 16-19) configured to receive a bias voltage, wherein a first electrode (e.g. element 66A) of the PIN device is connected to an electrode of the thin film transistor (Fig. 16); and a second electrode (e.g. element 82) of the PIN device is connected to the bias line (e.g. element 103).   

    PNG
    media_image1.png
    385
    426
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893